Electronically Filed
                                                    Supreme Court
                                                    SCOT-XX-XXXXXXX
                                                    05-NOV-2018
                                                    02:29 PM




      SCOT-XX-XXXXXXX, SCOT-XX-XXXXXXX, & SCOT-XX-XXXXXXX


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            IN THE MATTER OF CONTESTED CASE HEARING RE
       CONSERVATION DISTRICT USE APPLICATION (CDUA) HA-3568
     FOR THE THIRTY METER TELESCOPE AT THE MAUNA KEA SCIENCE
    RESERVE, KAʻOHE MAUKA, HĀMĀKUA, HAWAII, TMK (3)404015:009



      APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                (BLNR-CC-16-002 (Agency Appeal))

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

         IT IS HEREBY ORDERED that the Opinion Concurring in
Part and Concurring in the Judgment by Pollack, J., filed
October 30, 2018, is corrected as follows:
         1. On page 4, in the first sentence following Part I,
             the quotation “we now hold that conservation lands”
             is changed to read “[w]e therefore now hold that
             conservation district lands”.
         2. On page 4, the date stated in the first line of the
             last paragraph (“para”): “In 1804,” is changed to
             “In 1840,”.
           3. The following references to the footnotes in the
              Majority opinion are corrected as follows:

   Page    Location       Current Citation       Corrected Citation
    2      last para    Majority at 49 n.23     Majority at 49 n.25
    9      footnote 3   Majority at 48 n.22     Majority at 48 n.24
    33     last para    Majority at 54 n.29     Majority at 52 n.30

    33     last para    Majority at 54 n.28     Majority at 52 n.29


           4. The following refereneces to the Majority opinion
              are corrected as follows:


   Page     Location      Current Citation       Corrected Citation
           first full
    4                      Majority at 48        Majority at 47-48
              para
    20     first para    Majority at 51-56       Majority at 50-52
    20     first para    Majority at 51-52         Majority at 50

    20     first para      Majority at 52          Majority at 50

    21     first para    Majority at 53-54       Majority at 51-52

    27     last para    See Majority at 33-42   See Majority at 32-42


           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
           DATED: Honolulu, Hawaii, November 5, 2018.
                                   /s/ Richard W. Pollack
                                   Associate Justice




                                  2